internal_revenue_service department of the treasury employer_identification_number person to contact employee 1d number tel fax release number release date date date uil code certified mail dear this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 the favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 of the code effective date the adverse determination was made for the following reason s you are not operated exclusively for charitable purposes contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov you have agreed to waive your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury date date taxpayer_identification_number form tax_year s ended person to gontactad number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in section dollar_figure c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action - what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed forrn we'll issue a final revocation letter determining that you aren't an organization described in sec_501 aiter we issue the final revocation letter we'll announce that your organization is no fonger eligible for contributions deductible under section 170-of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 84809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well'as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the 1as contact identified in the heading of this letter you also may file a protest with the irs appedis office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how-to appeal an irs decision on tax-exempt status and page-six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply alter we issue this iétter you also may request that we refer this matter for technical_advice as explained in publication please contact the individua identified on the first page of this letter if you ara considering requesting technical_advice ff we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer fight you have the right to contact the office_of_the_taxpayer_advocate their assistance isn'ta substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a patition in a united_states court they can however see thal a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f schedule number or exhibit ee coe explanations of items name of taxpayer tax identificallon numbar year perlod ended issues whether the purposes within the scope of internal_revenue_code sec_501 is operated exclusively for exempt _ whether there is a substantial nonexempt commercial purpose served by the organization in that the organization is also providing significant private benefit to the organization’s insiders and contributors facts was incorporatedon asa operated as a for-profit organization in december as tax-exempt under sec_501 and not as a private_foundation as described in sec_170 non-profit corporation having previously ' the irs recognized the articles of incorporation state the purpose s of the organization as follows to promote and operate a school and ranch program in emotional and behavioral problems to provide an environment where troubled youth can develop socially intellectually emotionally spiritually and physically so that they can find themselves and be able to manage their personal lives to become successful well adjusted citizens and to transact any other lawful charitable activity’ for children with the preamble to the bylaws states that was primarily staffed by the and his wife own the on which _ cabin with cook house vehicles corrals livestock farmland and crops-corn alfalfa is located and operates listed‘ assets are the oats programs activities was a licensed group home located on a and in served boys ages years old and promoted its program as offering ‘behavior modification equine therapy and experiential education to at-risk boys boys exhibiting add adhd depression low self-esteem emotionally-troubled narcissistic behavior and underachievement it was not however a treatment facility served the number of boys was licensed to house at its facility was ‘ the increase in the latter years was due to the creation of and and - for which allowed to apply for a second license the following table shows the estimated form 886-a catalog number 20810w --page_j publish no jrs gov department of the treasury-internal revenue service schodule number of exhibit fa oee explanations of items year period ended name of taxpayer tax identification numbor number of youth attending per month for each of the four years this information is an estimate compiled using primarily payments logs as many of the records were destroyed ina flood ot fe mar apr may june july aw sept -oct nov pl t renin nese pemannepectner enesnsmentennnnibieerstennwcrtmnneedien ase senna ete dollar_figure programs comprised the following the boys were placed in the program was offered year round and generally lasted from - days to some would stay up to intervention and therapy program located in the before entering any long term program this although the program is described as a christian-based wilderness the program was based on an work by the boys included horse care feeding baby calves participating in cattle drives building fences and mechanics the knowledge gained by the boys included survival skills conservation principles range management biology and plant identification ecoloav animal behavior and orientation and safe travel in the wilderness in the sometimes referred to as’ was replaced with _the ‘ the paid for their work and did not receive allowances ‘ offered vocational training and horsemanship the boys were not _ the boys were also offered a home school program every year vould graduate boys tuition rate and fees and tuition for the in refundable admission fee of dollar_figure month plus a one-time non-refundable admission fee of dollar_figure tutoring hour supervision room and board academic classes personal hygiene products use of horse saddle and all tack used all bedding and laundry facilities and use of all outdoor tuition for the long term program was dollar_figure per day plus a one-time non- ' fees covered counseling was dollar_figure to dollar_figure per form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov --pago_2 schedule aumber or exhiba form rov date explanations of items name of laxpaver tax identilicafion number yeat period ended camping gear in refundable admission fee to per month and the one-time non- tuition was increased todollar_figure did not ask bevs to leave the program in the event their parent s did not or were unable to pay for the tuition payment plan in line with what the family could afford in inctances where the parent s did not pay the boy would participate in the program for free and would work with the parent s fo agree to a discounted rate and or a would write off the unpaid portion - did not provide records showing when or how often this happened during the period facility assets consist of a _ ‘and were constructed in with funds provided bv the anda the ‘isa squ re foot facility with three bedrooms containing four bunk beds the each capacity was limited to there was also a staff bedroom classroom space administrative offices storage rooms furnace room washer dryer room two bedrooms for staff living room dining room and kitchen one full- time counselor and a mentor stayed with the youth around the clock boys per rules of the boxing ring free weights and exercise equipment and was used daily by square foot steel frame building with a baskethall court gymnasium isa students the vocational and equestrian training for the students in the areas of equine therapy horse training reining and roping classes basic cattle management veterinarian skills branding and calving square foot pole barn the center was used to conduct isa officers board members articles of incorporation states that the affairs arid management of the in the board_of directors consisting of four persons--président vice president secretary and treasurer in operation the board_of directors also served as officers of would be vested bylaws state that the board_of directors consisted of three members and that the third the member must be the executive director of responsible for all youth care additionally the board_of directors could only approve the appointment of an executive director from among the the officers of one-year term the bylaws state that the officers’ duties consisted of the following _ the bylaws also state that consisted of a president secretary and treasurer the officers would hold a the executive director oversees and is o o o president will act as a liaison between the secretary wilt keep record of all meetings treasurer will maintain alt financial dealings of and the board_of directors form 886-a catalog number 20810w --paga_3 publish no lrs gov department of the treasury-internal revenue service schedule rumber or exhibit eee saat dollar_figure explanations of items name of taxpayer tax identification_number year period ended ' founder of served as a director of the oraanization throuch at least and served as an advisor to the board through vice president director and house parent of revealed that was still very much involved with running prior to areview of was the day-to-day operations following are some of the members of the owned by _ all reside on the and or the family trusts acre parcel in previous years and which started in is co-founder and the wife of served as house parent of are the daughter and son-in-law of in addition to other for-profit businesses they own and operate the ‘aught the credited course every friday at and handled the admission process at the ’ she is also a certified marriage mentor a certified christian counselor family life’ and abstinence educator a pssp certified breakthrough parenting instructor and a home schooling mother of __ children stated that not by _ teaching position was paid for by ' stated that he was the project manager in in subsequent years his duties and responsibilities included facilitating the and the executive director of ' and working with boys and their families he did not draw compensation from but rather was paid from is also a certified marriage mentor and a family life coach he has a master of arts degree in education with a focus on religious studies and a bachelor of arts degree in physiology as manager he is he is the owner operator of and and ran the occasional employee of hasa_ interest in the ‘also ran the executive director of- manager and vocational director hehasa interest in the in previous years he served as counselor ranch heis _and was is is he worked at the teen boot camp and help ran errands and answered phones her compensation was about per year _ she did the bookkeeping general form a catalog number 20810w paga_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit oor se eea explanations of items name of laxpayer tax identificalon number year period ended é she was brought in to be the in is business manager and bookkeeper minutes of the board the board members of officers board members consist of three board officers and three advisors from the also served as the organization's officers the minutes show that the members were not listed as officers or board members of contracts contracts between and at the lease agreement between states that the agreed to lease to the premises includes the main ranch residence and any subsequent dwellings all outbuildings all tands titled to the all recreational equipment together with all appurtenances fora all equipment and vehicles all interior furnishings year term to commence on and end on the rental fee was dollar_figure per month the premises located at dated july per an agreement dated between set forth in the document the docume had a duty and resnonsihilitv to and for the benefit of the ' certain agreements and statements by the parties were nt in its entirety outlines the understanding that pay for and operate cattle ranching operations on behalf of consideration in consideration of this agreement the net_proceeds of sale determined as sales_price less expenses to ship and sell of all intended for slaughter raised from the ranching operation upon the premises during the term of this aareement shall be divided and to the based on and in addition to its obligation to maintain ‘ shall during the term hereof have the continuing to based on numbers as herein required duty shall have the duty to pay and discharge all charge sec_3 operating costs either directly or by reimbursement to maintenance charges to any farm equipment and machinery and all charges of any kind made by any public or private utility or other for gas electric power or other services furnished to or placed upon the premises during the term hereof including charges made for livestock feed delivered to the premises by third parties and charges for gasoline and diesel fuels used in the ranching operation upon demand for all repairs and form 886-a catalog number 20810w pago_ publish no irs gov department of the treasury-internal revenue service schedule aumber or exhibit hoy explanations of items naine of taxpayer tax identification_number year period ended purpose the purpose of this agreement is to allow continued use of the properties in order to achieve its charitable non-profit purpose in helping the troubled youth accepted into its program with vocational experience outdoor activities animal care and training and involvement in ranch operations net agreement itis the intention of consideration payable to and that ail costs expenses obligations taxes and assessments utilities and charges of every kind or nature relating to the properties except as may be otherwise specifically provided in this agreement and the ranching operation which arise or become due during the term of this agreement including the cost to register record and maintain tha that the pursuant to this agreement shall be net to directly or by reimbursement tc indemnified by uoon the premises shall be paid_by upon demand and that are hereby against all of such costs expenses and obligations repairand maintenance shall be responsible for all necessary costs of maintenance and repair of the properties including without limitation ail farm equipment and the improvements to the deeded real_estate listed in exhibit a during the term of this agreement in this regard and without limiting the generality of the fareaoing shall at its own expense pay or provide for all necessary services on control the c maintain fences and water sources maintain facilities and equipment including tack herd ‘and trail all cattle and protect livestock from predators contrary to the agreements entered into and-based upon all available information it appears that ever reaped the benefit of income from the set forth in the consideration section of the all of the expenses outlined in the other sections of the agreement fund the expenses through tuition charged for youths attending the program agreement it does appear however that bore was able to additionally the contract states that the reside on the family members may also at any time be hired as staff members of and to engage in the family livestock and agricultural business andr can cantina to- in a proposed long term lease agreement provided to the examining agent in this case in _ the family enterprise is described as follows whereas the ' are owned or leased by the property is used for various purposes including operates a iis operated on approximately ‘by and through the located outside which the dperations form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov -page _6 schadule number or exhibit form 886-a rev date explanations of items yaar period ended nama al taynaver tax identification_number the families’ primary residences and for the charitable and educational programs and described below in greater detail the area is a rugged and remote conducted by wilderness region in _ near the in the next paragraph of the document it states the following about the students during their two to twelve month stay at intensive four-phase curriculum that combines the daily life and work activities of a traditional ranch cowboy with life skills and vocational training opportunities the students matriculate through an contracts between and of clients ‘examination of the financial contract betwaan boys revealed a dual contract betweer hereinto known as the‘ participating boys the contract shows what costs the addition to tuition for example and or’ and the of participating and the of would be responsible for in ‘6 of cost incurred for finding the student when the student runs away from the responsible for all medical and hospital expenses of the boys needs to repurchase equipment if student’s equipment was destroyed property if the boys destroys or the costisdollar_figure during business hours ahd dollar_figure through neglect or abuse financially responsible for replacing or repairing damages the property rasnonsible for cost of transporting the boys to there was no charge if the transport was from responsible for any additional costs incurred for staffing medical mental health treatment and consultation that may not be covered by insurance responsible for payment of tuition interest would be assessed on any balance overdue by days each month until balance is paid in full there’s no refund if the boys are to withdraw early -_for non- -business nours during business hours from during examination of the organization books_and_records the examining agent obtained a copy of the the profit and loss statement the profit and joss statement shows that in reported receiving income of dollar_figure related for-profit entities during the examination disclosed the following related for profit entities form a catalog number 20810w -- pago_7 publish no lrs gov depariment of the treasury-internal revenue service schedule number of exhibit form b86 explanations of items name of taxpayer tax identification_number year pertod ended to for-profit commercial operation the ranch contains the primary residences of the _ advertises itself as-ratsing high quality registered _ itisa and families form 886-a calalog number 20810w -page_8 publish no irs gov department of the treasury-internal revenue service schodulo number o7 exhibk form rev date explanations of items 886-a year perlod ended name of taxpayer fax dentification number ‘ and the are trustees of the these two revocable trusts own the approximately of property upon which many of the following entities are operated was the founder of of - interest and _ and uses owns a interest owns'a interest in assets to conduct its business are named as directors owns a shares facilities with is a young adult program for menaged to years old the program is for young men overcoming substance abuse anger issues and negative and potentially destructive behavior patterns the parents will have to cover the cost of curriculum and credits all other educational materials are included in enrollment cost and covered under the admission fee rules for are the same tules as for will help young men in their schoo work but that handbook states that occasionally supervision ie separate from the younger boys program--housing meals etc young men would be mixed with the younger boys but under heavy - workdays and ail other activities are the dated purchased in and the is the sole_proprietorship of in response to information_document_request idr the poa stated that and are used in the operations of the entities in conducting their activities owns the cattle the cattle were as well as by youth participate i in cattle drives and work with the cows several times a year when they are brought into corrals is also a cattle business and the sole_proprietorship of ' of activity held two leases anda referred to as the and owned from the lease permit for the the lease permits were transferred to the leases permit a total of to be held on the land youth participated in cattle drives on the form a catalog number 20810w page_9 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rav date explanations of items name of taxpayer tax idenilfication number vaarparind andad properties while working with outings tothe _ where the youth participated in recreational activities additionally organized and _ _ owns a business itis owned _ of property near the and by by and operates a seed ‘ from operated a during was owned by and by through vart of the corporation was administratively dissolved in program in which the ht youth were initially enrolled the activities were taken over by a subsidiary of - direction of it was created in order to provide services to _ additional youth as the 's a subsidiary of created to act as a second group home under the entity was unable to license two group homes to the same - the corporation has taken over all operations of director and incorporator is a for-profit corporation that was formed by beginning in is the youth participation in for-profit entities poa provided the following description of youth activities in the for-profit activities youth participated in the farming and ranching activities of the above entities based upon ‘seasonal demands in general outside in the summer and one to two hours in the winter no records were kept to substantiate time spent by to assist with the following activities however the for labor performed in carrying out any of the following activities youths or the paid employees of these activities employees were paid wages were not compensated youths spent an average of three to four hours per day from youths participated in the following horsemanship youths were taught basic horsemanship skills including grooming saddling riding feeding and appropriate comportment around horses since feisure time is also spent tiding it is difficult to quantify the time spent on this activity but was estimated at three to ten hours per week paid all wages relatina to this activity except for who were compensated by the and i was not compensated for form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_ schedule number or exhibit form 886-a rev date explanations of items year period ended name of taxpayer tax identification_number this activity from any entity the horses horse related equipment and land were owned by the use of assets is governed by the agreements between and the ‘ fence building property estimated time was three to five hours per week activity except for youths participated in repairing fence as needed on the who were paid_by the did not receive any compensation_for this activity from any entity paid all wages relating to this and the poa claimed that for every hour of work work was often performed to undo and redo the work this time was not compensated for by the costs were absorbed by the youths put in one to two hours of additional also paid for repairs and replacement costs of entity-owned equipment pursuant to the agreement according to the poa all materials used in this activity were paid for by the did not compensate the entities for time lost due to equipment repairs the poa stated that fence building provided by related entities while over time some of the youths became more proficient the men who trained and supervised ranair cama pincite cost of workers specifically youth could have done the job in a fraction of the time as a result fence ‘ youths was-not a benefit to any of the and and a general loss in productivity to the for-profit entities spending more tirne on fence building than would have been otherwise needed youth participated in farming activities by learning to use tractors and various farming farming implements including levels roller harrows and discs to prepare the fields for planting because these activities involve heavy machinery posing significant safety risks farming activities - are used as an incentive and reward for good behavior a trainer would spend a minimum of two days one to two hours per day in a tractor teaching how - to safely operate the equipment how to ensure that proper levels of oil etc were maintained and how to correctly prepare the land when the trainer felt the youth was ready the youth would be allowed to drive the tractor with the trainer in the cab this direct supervision went on for several days during the entire time that the machinery totallv on theirown was in operation only five boys were allowed to operate _paid ail wages relating to this activity excent for who were compensated by the did not receive compensation_for this activity from any entity according to the poa conducted by the youth nor did equipment between and the - did not receive comperestion from the for-profit entities for the work -receive any compensation_for the use of or the did pay for repairs and replacement of equipment pursuant to the agreement form 886-a catalog number 20810w -pago_ publish no irs gov department of the treasury-internal revenue service of exhiol schedule number form 886-a rev date explanations of items name of taxpayer yax identification_number yeariperlod ended i youth participated in cutting troughs from ditches out into a field this usually irrigation required between to minutes of work per field the estimated time spent by youths was approximately one hour per dav paid all wages relating to this activity excent for did nat receive any compensation_for this activity from any entity according to the poa by allowing who were compensated by the - youth to participate in this activity it decreased the productivity of the because of faulty and sub-par work that had to be redone by employees working with cows several times a year the cattle were brought to the corrals and moved through loading chutes for general management tasks treatment for parasites and basic doctoring animals to the corrals and push them through the joading chutes but did not directly treat the - cows this was done three to five times each summer and lasted from a few hours to a full_day who did not receive any compensation_for this paid all wages relating to this activity except for this included administering medication youths participated by helping to ring the were compensated by the activity from any entity according to the poa jobs were created for the youths so they could participate even though their help was not needed this resulted in wasted time and facility repairs the activity v lved about youth ten cows and could have been completed by four to five skilled adult men but with to fifteen workers were needed cattle drives once or twice per summer the cattle owned by were moved from the requires the oversight of four adult skilled men when the operation took a full two days much longer than if the youth were not involved and did not decrease the number of skilled cowboys required except for who were compensated by the did not receive any compensation_for this activity from any entity paid all wages relating to this activitv moving cattle covers miles and youth participated in the cattle drive to the mechanic work generally they worked on owned by the assistance not receive any compensation_for this activity from any other entity or other entities in general youth assisted in working on tractors vehicles and other equipment equipment vehicles and occasionally worked on machinery paid all wages relating to the training and supervision of this activity youth observed and provided verv basic did feeding feeding ranch animals was the primary outside activity engaged in by during the winter feeding the animals involved using a attached one boy operated the tractor while the other operated the loader and dumped hay beet tailings and corn silage into the wagon that mixed the feed the boys then drove the tractor to the corral to feed the animals estimated time spent was one hour per day relating to this activity except for tractor with a feed wagon who were compensated paid all wages youths forn 886-a depariment of the treasury-internal revenue service catalog number 20810w publish no lrs gov -page_12 ‘schedule number or exhibit form oa explanations of items tax idenlification number year pariod ended by the other entity did not receive any compensation_for this activity from any - ‘ form_990 return of organization exempt from income_tax and signed the form_990 in signed the return in signed the form_990 in on the form_990 part l schedule l a for-profit entity the form_990 reported that the loan was to meet payroll expense reported a loan from -needs the loan amount was dollar_figure schedule l also shows two other loans one from and was not documented in a written_agreement of and the return indicated that both of the loans had no written agreements and were approved by the board part iv of schedule l indicated that business transactions involving interested persons were still under review form_4562 depreciation and amortization did not reflect any vehicles owned by the organization’s form_990 reported its primary revenue source deriving from program service revenues and grants the primary revenues for are shown below contributions gifts grants program service revenue ty dollar_figure dollar_figure ty dollar_figure ob ty ty dollar_figure dollar_figure _ total revenue dollar_figureé dollar_figure dollar_figure the organization's program service revenues consisted solely of tuition fees the primary arant donor in oo and from the participating boys in the of dollar_figure program ire the parents of one of vas from the ofs ‘off the organization's form_990 listed its primary expense items as follows other salaries wages payroll_taxes occupancy student housing util student food operations rent occupancy ty dollar_figure dollar_figure dollar_figure ty dollar_figure dollar_figure dollar_figure ty dollar_figure dollar_figure dollar_figure ty dollar_figure dollar_figure dollar_figure g dollar_figure form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page schagula aumber of exhtalt form b86-a rev date explanations of items name of laxpayer tax identification_number year period ended dollar_figure bad_debts fees for service other_benefits paid to for members supplies r depreciation e insurance e k h h a p e e g a l e a t p e a f f - fuel repair vet expense tax license chemicals freight seed other expenses h a p dollar_figurei s g i financial information examination of source documents indicates expenses were either authorized bv the source documents also show that ana signed for all of expenses the foliowing are examples of expenses that were paid_by ‘assets for use of the sampling of fuel expenses shows that primarily the checks for fuel expenses the payments were for diesel for semi truck trailing cattle payments were also made for gas to fill the datson white van and blue van etc signed mini van seed expenses reveal that the expenses were for the sampling of agricultural business the seed expenses were charged to the payments were made for machine parts shop work labor and others review of invoices and cancelled checks show that the checks were signed by coming from account review of account invoices and monthly yearly statements revealed that the purchases and and the funds were main checking account received no income from the sale of the seeds and did not use these seeds sampling of parts labor saddle repairs shop work for the repair and maintenance_expenses reveal that the expenditures were for form 886-a catalog number 20810w -page_14 _publish no lrs gov department of the treasury internal_revenue_service schedule aumbar or exhibit rev date explanations of items 886-a form name of taxpayer tax sdentification number year pertod ended sampling of owned-by the veterinary expenses shows payments for horses cattle dogs cats etc review of the business _ billing statements shows that the sarvicas nroviced by attorney of dollar_figure s for-profit partnersnip was for services related to in the following are examples of those expense items there were payments going to the owned vehicles e general ledger reported - paying its related_organization ascent dollar_figure for accounting and legal fees on check taxes and license expenses associated with the property taxes vehicie fees and paid for telephone and utility expenses of the personal residences charged a monthly lease for use of the lease payments were f use and commercial atta insuranna fram paid for insurance the insurance was for liability for commercial under the it was a package policy for and a review of the certificate of insurance named the insured as for and and the certificate holuer namie was snown ‘ sometimes the certificate holder was shown for _ and ras the additional insurer and oe a review of listed as assets of ail insurance policies shows coverage for the following vehicles which were not o form 886-a department of the treasury-internal revenue service catalog number 20810w pags__15 _publish no irs gov ‘scheduts number or exhibit form 886-a rev date explanations of items year period ended name of taxpayer tax wdentilicalion number o o o review of month for auto loan books_and_records shows that has been paying dollar_figures and dollar_figure per -the table below is a summary schedule showing total expenses paid_by for use of the ‘ insurance fuel repair maintenance - vet expense occupancy_tax license legal owner's draw utilities freight chemicals supplies advertising promo telephone telecommunication farm supply ranchlease ranch equipment personal loan property taxes loan total dollar_figure dollar_figurei dollar_figuredollar_figure y dollar_figure dollar_figure dollar_figure dollar_figure so dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figurei dollar_figure ‘ dollar_figure dollar_figure dollar_figure dollar_figure in addition to the direct payment of ranching expenses of the various an analysis of labor costs for the various family enterprises show that it incurred a very smalt percentage of labor costs for its ranching operations as opposed to costs were generally in excess of costs as a percentage of receipts were generally less than each year each year combining all family operations their labor whose labor enterprises department of the treasury-internal revenue service form 886-a catalog number 20810w - page_ publish no irs gov ‘schedule number or oxhloll explanations of items ea name of taxpayer tax idantilicalion number year perlod ended further given the fact that a number of activities ie administrative teaching or housekeeping and food preparation we can only surmise that a great deal of the labor needed to work the from the youths themselves this was all accomplished under the auspices of teaching of life skills and vocational training by combining the daily life and work activities of a traditional ranch cowboy paid staff was unrelated to ranching ranching overations came law sec_501 describes certain organizations_exempt_from_taxation under sec_501 of the code and reads as follows corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an ‘organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes the organization will not qualify for exemption if a nonexempt activity is more than an insubstantial part of its activities or if an activity of the organization has more than an insubstantial nonexempt purpose sec_1 c -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 a -1 c states that the word private sharehoider or individual’ refer to persons having a personal and private interest in the activities of the organization sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a form 886-a catalog number 20810w -page_17 _publish nouirs gov department of the treasury-internal revenue service schedule number or exhiok eo onan dollar_figure explanations of items name of faxpayer tax identification_number year period ended private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d of the regulations defines the term educational as including the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community in 326_us_279 the court held that regardless of ‘the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 in 950_f2d_365 a nonprofit organization which operated restaurants and health food stores in accordance with the doctrines of the seventh-day adventist church the court found that living faith conducted its operations with a substantial commercial purpose and therefore does not qualify as a tax-exempt_organization 505_f2d_1068 _1072 cir the court holds that the transfer of funds directly to the disqualified persons and to their business served the financial interests of the disqualified persons and or their business church by mail inc v commissioner f 2d cir arid 71_tc_1067 states that an organization has a substantial commercial purpose that serves a private rather public interests it will not be recognized as exempt taxpayer’s position poa stated in a letter dated revocation and properly dispose_of transactions under irc section a958 was willing to agree to its assets in ‘order to prevent additional excess_benefit that however be doubly punitive and based on misunderstandings between the taxpayer has requested relief from retroactive revocation ‘ will not agree to a retroactive revocation te - _ a8 this is believed to and the examining agents government’s position based on the facts and circumstances described above itis the government’s position that does not qualify as an organization exempt from tax because did not operate exclusively for purposes described under sec_601 therefore the government is proposing the revocation of the organization’s tax-exempt status under sec_501 form 886-a catalog number 20810w page -_publish no irs gov depariment of the traasury-internal revenue service schedule number form 886-a rev date explanations of items or exhibit name of taxpayer tax identification_number year period ended the facts show that vouths were indirectiv being used for their services for the benefit of the privately owned was paying for the expenses of the assets and that the business reg c -1 c states that an organization is not operated exclusively for exempt purposes if its net_earnings inured to the benefit of private individuals the organization's website and handbook advertised the and guardians of participating youth and to the general_public as the and the assets used in the ranch were advertised as belonging to for examole the ware ‘handbook gave the appearance that the ranch equipment and vehicles in actual operation the ranch equipments and vehicles belonged to the i to the parents is actually made up of five or more for-profit entities the examining agent discovered the several other for-profit family ranches within the the assets used in conducting activities belonged to the which then disclosed has no assets other than the center all three assets are improvements to the land owned by _ and during the second visitation to supplies livestock and profit businesses for example sampling of fuel expenses disclosed that for the for fuel expenses used to pay for diesel for semi truck trailing cattle it was discovered that the assets were also used by participating boys from the business farm equipment or- nas been paying signed the checks review of the parent guardian financial contract between that the parents guardian of participating youths had already paid for_the_use_of the and the assets through its tuition costs in addition the contracts primarily benefitted indicate ' for-profit businesses rather than the first and then migrate over to the as the youth were to initially enroll in the program in the years under examination it was-revealed that its insiders the insider is in a position to exercise control_over the organization’s earnings as if thev were his her own by using them-at will rather than within limitations the facts show that members were able to use the oraanization's funds as if they were their own earnings have inured to the benefit of and other and operations and financial affairs the board members lictect on the form_990 were mere and ha made decisions for figureheads with no authorities the governing body was not required to approve the expenditures of ‘founded controlled form 886-a department of the treasury-internal revenue servica catalog number 20810w _pubblish no rs gov page schedule number or exhibit en aoe oot explanations of items year perlod endad name of taxpayer tax identification_number the examination determined that a substantial amount of the expenditures were for tha narennal use of _family members wrote and signed ail the checks there were no signatures by the officers board members the officers poard members did not authorize any expense vouchers and their commercial businesses the and signed all returns checks and controlled all bank accounts furthermore the labor services provided by the youths benefited the the for-profit commercial agricultural businesses _ as well as when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interest the organization by definition does not operate exclusively for exempt purposes sec_1 c - wag treas req sec_1_501_c_3_-1 application following is a discussion of the five factors contemplated in sec_1 -1 f hi of the treasury regulations for revoking c status on the grounds of inurement when the inurement also constitutes excess_benefit transactions ebts factor size and scope of activities furthering exempt purposes before and after ebts has engaged in regular and ongoing activities that further exempt purposes until has continuously provided a home for troubled boys prior to and during the ebts explained in this report durina started a for profit entity ceased operating and the founder which took over ail activities previously conducted by a is currently using all assets owned by estimated based on their records that itserved - boys in was allowed to have -_ boys at a time during _in the number was increased tc _ by adding a second license under the dn ‘and in in and and available records the table below estimates how many subsidiary based on setved each month vie ma roe my one tuly taugr deores aashene boys form 886-a department of the treasury-nternal revenue service catalog number 20810w publish no irs gov page ‘schedule numbar or exhib form bb6-a rev date explanations of items namie of taxpayer tax identification_number vaarperind endad while the number of boys allowed to attend the ranch at any given time is limited by the state licenses the cost of attendance is also a hindrance for the families of many troubled youth in aur sociely to atiend the per month this limits attendance to families that have the means and ability to pay the fees the family was expected to pay tuition room and board_of dollar_figure during the four year’s under examination period given the number of boys that received services by our society will not unreasonably suffer if future additionally in tight of the fact that activities have been taken over by a for-profit corporation which provides the same services to troubled boys consideration of this first factor weighs in favor of revocation over the years the well-being of is not operating as a tax-exempt_organization in the served approximately boys for the entire factor size and scope of the ebts in relation to the size and scope of activities furthering exempt purposes - as explained in the facts the boys worked in the for profit entities owned by the founder as part of their rehabilitation which provided a benefit to the entities therefore even though the boys were being provided rehabilitation there was still private benefit being provided to the for profit entities in addition to the ebts activities of providing a home for troubled boys do not lessen the instances of inurement detailed in this report the number and amount of ebts is significant in relationship to the organization's exempt_activities as you can see from the table below the ebt transactions were substantial in comparison to the total expenses of in which is when our examination of comparison to the other expense is substantial began in all years the size of the ebts is we note that the percentage of transactions decreased ebt transactions total revenue percentage of revenue dollar_figure q dollar_figure dollar_figure dollar_figure dollar_figure sdollar_figure 4-year total dollar_figure dollar_figure - as shown above the ebts from is approximately of exempt revenue this is a substantia level of ebts and does not account for any other private benefit that may have been received by the for profit entities from labor provided by the boys therefore consideration of this second factor weighs in favor of revocation through form 886-a catatog number 20810w pago publish no irs gov department of the treasury-internal revenue service schedule number or exhibk ne ge6-a explanations of items name of taxpayer tax identification_number year period ended _ factor whether there were multiple ebts engaged in multiple ebts with multiple years as you can see from the facts of this report and his for orofit entities continuously over entered into two contracts with since its inception in outlined the understanding that the contracts entered into between and’ had a duty and responsibility to pay for and operate the cattle ranching operations on behalf of and for the benefit of the we are only examining the years since the initial contract was enter into on through we assume that the ebts were ongoing while s activities and operations were integrated with the for-profit operations in such a wav that the ebt’s and inurement have happened on a day-to-day basis during the initial visit at facilities the irs was unaware of the for-profit entities and was under the impression that the activities of the for-profit entities were part of that the irs became aware of the for-profit entities and their role in the activities of separation between these entities and s operations it wasn’t until after the first visit has been shown no clear due to the continual and frequent nature of the ebts consideration of factor three weighs heavily in favor of revocation - factor whether safequards have been implemented by the organization the organization has not implemented any safeguards to prevent excess_benefit transactions in the future while considered revising the contract between the organization and the the revisions were never completed oversight of activities and financial transactions were the sole responsibility of members only visited operations were conducted by or one of his family members board periodically and held sporadic board meetings all of the day-to-day and his family members as discussed above activities as a for nrofit entitv called entity owned by the assets owned by to ceased operations in and the began operating the _ itis operating as a for profit home for trnubled boys and is using therefore inurement in its operations with no compensation to - ’ has ceases operations is continuing even after is a for profit due to the lack of safeguards being implemented by greatly in favor or revocation consideration of factor four weighs form 886-a catalog number w page publish no irs gov deparment of the treasury-infernal revenue service schedule number of exhibit oan aoca explanations of items name of taxpayer yeat period onded tax identification_number factor whether the ebts have been corrected or the organization has made a good_faith effort to seek correction has not received correction of the ebts nor have they sought correction of the to date transactions for this reason consideration of factor-five weighs in favor of revocation as explained in factor sec_1 through consideration weighs heavily in favor or revocation of exempt status dollar_figure conclusion does not qualify as an organization exempt from tax because the exclusively for purposes described in sec_501 benefit of private individuals and more than an insubs purposes rather than exempt purposes when ranch and related for-profit businesses did not operate earnings and assets inured to the tantial part of its activities furthered private for profit paid for the expenses of the the inurement detailed in this report is a substantial amount of inurement compared to revenue this puts warrants revocation of its exempt status under code an1 c given the frequent and continuous nature of the inurement from in violation of sec_1 c -1 c of the treasury regulations and revocation is proposed effective ‘through therefore _ is liable for filing forms for the tax_year ended well as each subsequent tax_year form 886-a _ galalog number 20810w _ page publish no irs gov department of the treasury-internal revenue service
